DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed on 10/14/2021. Claims 1-7 are remain pending. The amendment have overcome the drawing objection, and avoided 112(f) interpretation for claim 1, 3, and 7, which were rejected under 112(a) and 112(b). However, upon reconsideration, claims 1-7 are still rejected under 35 U.S.C. 101. See rejection below for more details.

Response to Arguments
In respond to Applicant’s argument on Remarks, page 12-13, “For example, as described in paragraph [0033] and [0034] … therefore, the claims are directed to an improvement to a particular technological environment, such as an anonymization of data in a database, and cannot be classified under any of the three limited categories for a possible "abstract idea". The claims are therefore not directed to the judicial exception of an abstract idea, and the rejection must therefore be withdrawn”.
Examiner respectfully disagrees because the claims are not directed to an improvement to a particular technological environment, but rather arguably improvements in the mathematical algorithm. In another word, what claimed is an improvement of mathematical algorithm to generate random number according to a multidimensional probability distribution of an arbitrary dimension such that a probability in an impossible area is zero. An improvement in mathematical algorithm is not an improvement in a particular technology. Thus the claims are still directed to an abstract idea.
Applicant further argues on Remarks page 14, “furthermore, the present application is most analogous to USPTO examples related to cryptographic solutions. Regarding cryptographic solutions and mathematical concepts, Example 41, of the USPTO subject matter eligibility examples”.
Examiner respectfully disagrees because Example 41 is incompatible to the claim invention because Example 41 comprises additional elements that are more than merely implementing mathematical algorithm on a processor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 

Regarding claim 1, recites a random number generation apparatus that generate a pair of random numbers and determine to adopt or reject a first random number if the distribution function according to the first random number is equal or greater than a second random number. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generating a random number u and v, determining whether f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v, if f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v then u is adopted as a multi-dimensional random number, D is a predetermined positive integer, for i=1,...,D, [            
                
                    
                        h
                    
                    
                        i
                    
                
            
        ] is a predetermined possible range for a random variable             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , a hole [h] is [h]=([            
                 
                
                    
                        h
                    
                    
                        1
                    
                
            
        ],...,[            
                 
                
                    
                        h
                    
                    
                        D
                    
                
            
        ])t, H is a probability of a predetermined basic distribution function f(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) in the hole [h], al1/(1-H), a             
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) is defined by Expressions (1) and (2), and formula 29 recites in claim 1, and              
                
                    
                        f
                        '
                    
                    
                        m
                        a
                        x
                    
                
            
         is a maximum value of f’(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        …            
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) . Such limitation explicitly cover mathematical calculations, relationship, and/or formula and/or mental processes. For example, generating random number u and v, in the context of this claim, the random numbers can be generated using mathematical algorithm, and determining if f’(            
                
                    
                        x
                    
                    
                        1
                    
                
                =
                
                    
                        u
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        x
                    
                    
                        D
                    
                
                =
                
                    
                        u
                    
                    
                        D
                    
                
            
        )             
                ≥
            
        v, in the context of this claim encompasses a human comparing two values. Therefore, the claim include limitations that fall within the Mathematical Concepts / Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a random number generation apparatus comprises processing circuitry. However, the element recites at a high level of generality, i.e., as a generic computer elements performing a generic computer function, such as processing data. Furthermore, the claim also recites processing circuitry configured to anonymize a database that includes personal data that includes personal data having a plurality of attributes that are dependent on one another by performing the limitation as recited above and to replace the plurality of attributes in the database by adopting u as a multi-dimensional random number, such limitations merely recite an intended result of anonymizing a database by performing the judicial exception. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.


Regarding claim 3, the claim is rejected for at least the reason cited with respect to claim 1. Under the Step 2A prong 1 analysis, claim 3 merely further mathematically limits elements recited in claim 1.  Claim 3 contains no further additional elements that would require further analysis under Step 2A prong 2, and Step 2B.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

Regarding claims 5 and 7, recite a method claim and a product claim that are corresponding to the apparatus claim 1. Thus they are rejected for the same reasons as claim 1.

Regarding claim 2, it recites a random number generation apparatus comprising an arithmetic operation part obtain r value by performing a process for generating random number u and perform inverse function according to             
                
                    
                        f
                        '
                    
                    
                        (
                        
                            
                                x
                            
                            
                                i
                            
                        
                        )
                    
                
            
        .
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites generating a random number             
                
                    
                        u
                    
                    
                        i
                    
                
            
        , obtaining r in the end as a multi-dimensional random number, obtaining a random number             
                
                    
                        r
                    
                    
                        i
                    
                
                =
                 
                
                    
                        F
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        u
                    
                    
                        i
                    
                
                )
            
         according to             
                
                    
                        f
                    
                    
                        '
                    
                
                
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
         using the generated             
                
                    
                        u
                    
                    
                        i
                    
                
            
         and             
                
                    
                        x
                    
                    
                        i
                    
                
            
         =             
                
                    
                        r
                    
                    
                        i
                    
                
            
        , D is a predetermined positive integer, for i=1,...,D, [            
                
                    
                        h
                    
                    
                        i
                    
                
            
        ] is a predetermined possible range for a random variable             
                
                    
                        x
                    
                    
                        i
                    
                
            
        , a hole [h] is [h]=([            
                 
                
                    
                        h
                    
                    
                        1
                    
                
            
        ],...,[            
                 
                
                    
                        h
                    
                    
                        D
                    
                
            
        ])t, H is a probability of a predetermined basic distribution function f(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) in the hole [h], al1/(1-H), a corrected distribution function f’(            
                
                    
                        x
                    
                    
                        1
                    
                
            
        ,...,            
                 
                
                    
                        x
                    
                    
                        D
                    
                
            
        ) is defined by Expressions (1) and (2), and formula 30 and 31 recite in claim 2, and              
                
                    
                        F
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        t
                    
                    
                        i
                    
                
                )
            
         is an inverse function of F(            
                
                    
                        t
                    
                    
                        i
                    
                
                )
            
         . Such limitation explicitly cover mathematical calculations, relationship, and/or formula. Therefore, the claim include limitations that fall within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a random number generation apparatus comprising processing circuitry. However, the element recites at a high level of generality, i.e., as a generic computer elements performing a generic computer function, such as processing data. Furthermore, the claim also recites processing circuitry configured to anonymize a database that includes personal data that includes personal data having a plurality of attributes that are dependent on one another by performing the limitation as recited above and to replace the plurality of attributes in the database by obtaining r as a multi-dimensional random number, such limitations recite as intended result of anonymizing a database by performing the judicial exception. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claims 3-4, the claims are rejected for at least the reason cited with respect to claim 2. Under the Step 2A prong 1 analysis, claims 3-4 merely further mathematically limits elements recited in claim 2.  Claims 3-4 contains no further additional elements that would require further analysis under Step 2A prong 2, and Step 2B.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 


Regarding claim 6¸ it recites a method claim that is corresponding to the apparatus claim 2, thus it is rejected for the same reasons as in claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                             	(571)272-2764
/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182